

Exhibit 10.4
IHS MARKIT LTD.
2014 EQUITY INCENTIVE AWARD PLAN
IHS MARKIT LTD. RESTRICTED SHARE UNIT GRANT NOTICE AND
RESTRICTED SHARE UNIT AGREEMENT


IHS Markit Ltd., an exempted company incorporated under the laws of Bermuda (the
“Company”), pursuant to its 2014 Equity Incentive Award Plan (the “Plan”),
hereby grants to the individual listed below (“you” or the “Holder”) an Award of
Restricted Share Units (“RSUs”) indicated below, which RSUs shall be subject to
vesting based on the your continued employment with the Company (or any
Affiliate), as provided herein. This award of RSUs, together with any
accumulated Dividend Equivalents as provided herein (the “Award”), is subject to
all of the terms and conditions as set forth herein, and in the Restricted Share
Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each
of which is incorporated herein by reference. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Restricted Share Unit Grant Notice (the “Grant Notice”) and the Agreement.
Holder:
Participant Name
Employee ID:
Employee ID
Grant Date:
Grant Date
Number of RSUs:
Number of Awards Granted
Vesting Schedule:
# Units Vesting
 
Vest Date
 
 
[insert actual units and vest dates here]
 



By your signature below, or by your submitting your electronic acceptance of the
Award subject to this Grant Notice as designated by the Company, you agree to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. You agree to access copies of the Plan and the prospectus governing the
Plan (collectively, the “Plan Documents”) on the Company's intranet or on the
website of the Company's designated brokerage firm. Paper copies are also
available upon request to the Secretary of the Company at the Company's
corporate offices. YOU MUST ACCEPT THIS AWARD BY THE DATE DETERMINED AND
COMMUNICATED TO YOU BY THE COMPANY OR THE AWARD WILL AUTOMATICALLY BE CANCELLED.


You have reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understand all provisions of this Grant Notice, the Agreement and the Plan. You
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to the Plan, this Grant Notice or
the Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Grant Notice effective as
of the Grant Date.
HOLDER Participant Name


By: __________________________
Print Name:
Address:
 








--------------------------------------------------------------------------------




EXHIBIT A


TO RESTRICTED SHARE UNIT GRANT NOTICE


RESTRICTED SHARE UNIT AGREEMENT


Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to you the right to receive a number of RSUs set forth in the Grant
Notice, together with any Dividend Equivalents pursuant to Section 2(f) below,
subject to all of the terms and conditions set forth in this Agreement and the
Grant Notice. The Award is also subject to the terms and conditions of the Plan
which are incorporated herein by reference. In the event of any inconsistency
between your employment agreement with the Company, the Plan and this Agreement,
the terms of your employment agreement and the Plan shall control, in that
order. Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice, as applicable.
Terms and Conditions
   
I.Grant of RSUs. Effective as of the grant date set forth in the Grant Notice
(the “Grant Date”), and subject to the terms and conditions set forth in the
Plan and this Agreement, the Company has granted to you, pursuant to the Grant
Notice and the Plan, the number of RSUs set forth in the Grant Notice and
accumulated Dividend Equivalents pursuant to Section 2(f) below, subject to the
restrictions, terms and conditions set forth in this Agreement and the Plan.
Each RSU represents the right to receive one Share at the time provided for
herein, together with any Dividend Equivalent issued in respect thereof. Your
right to receive Shares and Dividend Equivalents under this Agreement shall be
no greater than the right of any unsecured general creditor of the Company.
2.    RSUs.
(a)    Rights as a Shareholder. You shall have no rights of a shareholder with
respect to the Shares represented by RSUs, including, but not limited to, the
right to vote and to receive dividends, unless and until such Shares are
transferred to you pursuant to the Plan and this Agreement.
(b)    Vesting and Payment. Subject to Section 2(c) below and the other terms
and conditions of this Agreement, the RSUs and any accumulated Dividend
Equivalents, as provided under Section 2(f) below, shall become vested in
accordance with the vesting schedule set forth in the Grant Notice (but will
remain subject to the terms of this Agreement and the Plan), provided that you
have not experienced a Termination of Service prior to the applicable vesting
date. There shall be no proportionate or partial vesting in the periods prior to
each vesting date and all vesting shall occur only on the applicable vesting
date. Subject to the terms of this Agreement and the Plan, the Shares and any
accumulated Dividend Equivalents shall be delivered and paid to you as soon as
practicable following the applicable vesting date. In its sole discretion, the
Company may elect to deliver the Shares to you by book-entry in the Company’s
books or by electronic delivery to a brokerage account established for your
benefit at a financial/brokerage firm selected by the Company. You agree to
complete and sign any documents and take any additional action that the
financial/brokerage firm designated by the Company may request to enable the
Company to deliver the Shares on your behalf. The date of settlement shall not
be later than 2½ months after the later of (x) the end of the Company’s fiscal
year in which the applicable vesting date occurs or (y) the end of the calendar
year in which the applicable vesting date occurs.
(c)    Forfeiture. Upon your Termination of Service for any reason, other than
your death or disability, any and all unvested RSUs, together with any and all
unvested accumulated Dividend Equivalents, shall automatically be cancelled for
no consideration, and shall cease to be outstanding. For avoidance of doubt,
should you cease to be an Employee but otherwise continue in service as a
contractor or consultant, you will forfeit any and all unvested RSUs unless
otherwise


2



--------------------------------------------------------------------------------




approved by the Committee. In the event of your Termination of Sertvice prior to
the applicable vesting date due to your death or disability, the unvested RSUs
shall vest and be free of restrictions on the date of your Termination of
Service due to death or disability.
(d)    Restriction on Transfer of RSUs. No RSUs shall be transferable by you
other than by will or by the laws of descent and distribution. Any attempt to
transfer the RSUs other than in accordance with the expressed terms of the Plan
shall be void.
(e)    Certain Legal Restrictions. The Plan, this Agreement, the granting,
vesting and settlement of the RSUs and any Dividend Equivalents, and any
obligations of the Company under the Plan and this Agreement, shall be subject
to all applicable federal, foreign, provincial, state and local laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Shares are listed.
(f)    Dividend Equivalents. During the period from the Grant Date through the
date on which Shares underlying vested RSUs are issued to you pursuant to
Section 2(b), the Company shall credit the Holder with Dividend Equivalents
equal to the dividends the Holder would have received if the Holder had been the
actual record owner of the underlying Shares on each dividend record date. If a
dividend on the Shares is payable wholly or partially in Shares, the Dividend
Equivalent representing that portion shall be in the form of additional RSUs,
credited on a one-for-one basis. If a dividend on the Shares is payable wholly
or partially in cash, the Dividend Equivalent representing that portion shall
also be in the form of cash, and the Holder shall be treated as being credited
with any cash dividends, without earnings, until settlement pursuant to Section
2(b) above. If a dividend on Shares is payable wholly or partially in a form
other than cash or Shares, the Committee may, in its discretion, provide for
such Dividend Equivalents with respect to that portion as it deems appropriate
under the circumstances. Dividend Equivalents shall be subject to the same terms
and conditions as the RSUs originally awarded pursuant to the Grant Notice and
this Agreement, and they shall vest (or, if applicable, be forfeited) as if they
had been granted at the same time as the original RSU award.
(g)    Corporate Events. Except as otherwise provided in the Grant Notice or
this Agreement, the provisions of Section 13.2 of the Plan shall apply to the
RSUs and any Dividend Equivalents.
3.    Withholding of Taxes. You acknowledge that you are required to make
acceptable arrangements to pay any withholding taxes that may be due as a result
of receipt of this Award or the vesting and payout of the RSUs that you receive
under this Award, and no Shares will be released to you until you have made such
arrangements. These arrangements may include any one or a combination of the
following, as determined by the Company or the Committee: (a) the Company’s
repurchase of Shares to be issued upon settlement of the RSUs (b) the sale of
Shares acquired upon settlement of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent); (c) direct payment by you to the
Company; (d) payroll withholding from your wages or other cash compensation paid
to you by the Company; or (e) any other method as the Company or Committee may
elect in compliance with the Plan, the Code and applicable law. The Fair Market
Value of the Shares that are repurchased, if applicable, will be determined as
of the date when the taxes otherwise would have been withheld in cash, and will
be applied as a credit against the taxes.


3



--------------------------------------------------------------------------------




Depending on the withholding method, the Company may withhold or account for
withholding taxes by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common share equivalent. If the obligation for
taxes is satisfied by the repurchase of Shares, you are deemed to have been
issued the full number of Shares subject to the vested RSU, notwithstanding that
a number of the Shares are repurchased solely for the purpose of paying the
taxes.
You acknowledge that the ultimate liability for all tax obligations legally due
by you is and remains your responsibility.
If you are subject to tax liabilities in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for tax liability in more than one jurisdiction.


4.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms set forth in the Plan, the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.
5.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Holder with respect to the subject matter
hereof.
6.    Notices. Any notice or communication given hereunder shall be in writing
or by electronic means as set forth in Section 11 below and, if in writing,
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):


If to the Company, to:
Corporate Human Resources
IHS Markit
15 Inverness Way East
Englewood, Colorado 80112
Telephone No. 303-397-7977
E-mail: stock@ihsmarkit.com


If to the Holder, to the address on file with the Company.


4



--------------------------------------------------------------------------------




7.    No Guarantee of Continued Employment. YOU ACKNOWLEDGE AND AGREE THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE “VESTING SCHEDULE”
SET FORTH IN THIS AGREEMENT DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD OR AT ALL AND WILL
NOT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE COMPANY’S OR ANY AFFILIATE’S
RIGHT TO TERMINATE YOUR EMPLOYMENT AT ANY TIME OR FOR ANY REASON NOT PROHIBITED
BY LAW, AND WILL NOT CONFER UPON YOU ANY RIGHT TO CONTINUE YOUR EMPLOYMENT FOR
ANY SPECIFIED PERIOD OF TIME.


8.    Data Protection. By participating in the Plan and entering into this
Agreement, you hereby consent to the holding and processing of personal
information provided by you to the Company, any Affiliate, trustee or third
party service provider, for all purposes relating to the operation of the Plan.
These include, but are not limited to: (i) administering and maintaining your
records; (ii) providing information to the Company, Affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Holder works; and (iv)
transferring information about the Holder to any country or territory that may
not provide the same protection for the information as the Holder’s home
country. Personal information may include, but shall not be limited to:


•
Personal data: Name, address, telephone number, fax number, email address,
family size, marital status, sex, beneficiary information, emergency contacts,
passport or visa information, age, language skills, driver’s license
information, birth certificate and employee number.

•
Employment information: Curriculum vitae or resume, wage history, employment
references, job title, employment or severance agreement, plan or benefit
enrollment forms and elections and equity compensation or benefit statements.

•
Financial information: Current wage and benefit information, personal bank
account number, brokerage account information, tax related information and tax
identification number.



The Company may, from time to time, process and transfer this or other
information for internal compensation and benefit planning (specifically, for
enrollment purposes in the Plan and the administration of the Plan), to
determine training needs, to develop a global human resource database and to
evaluate skill utilization.


9.    Acquired Rights. In accepting the Award, you acknowledge that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;


(b)    the Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future Awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;


(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;


(d)    your participation in the Plan is voluntary;


(e)    the RSUs are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or to your actual
employer, and RSUs are outside the scope of your employment contract, if any;




5



--------------------------------------------------------------------------------




(f)    the RSUs are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


(g)    neither the RSUs nor any provision of this Agreement, the Plan or the
policies adopted pursuant to the Plan confer upon you any right with respect to
employment or continuation of current employment, and in the event that you are
not an employee of the Company or any subsidiary of the Company, the RSUs shall
not be interpreted to form an employment contract or relationship with the
Company or any Affiliate;


(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(i)    the value of Shares acquired on vesting of RSUs may increase or decrease
in value;


(j)    no claim or entitlement to compensation or damages arises from
termination of RSUs, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the RSUs or Shares received upon
vesting of the RSUs resulting from termination of your entitlement by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; and


(k)    in the event of termination of your employment (whether or not in breach
of local labor laws), your right to receive RSUs and vest under the Plan, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to receive Shares pursuant to the RSUs after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law.


10.    Language. If you have received this or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
11.    No Guaranteed Employment. Nothing contained in this Agreement shall
affect the right of the Company or any of its Affiliates to terminate the
Holder’s employment at any time, with or without Cause, or shall be deemed to
create any rights to employment or continued employment. The rights and
obligations arising under this Agreement are not intended to and do not affect
the Holder’s employment relationship that otherwise exists between the Holder
and the Company or any of its Affiliates, whether such employment relationship
is at will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Holder and the Company or any of its Affiliates; to the extent there is a
conflict between this Agreement and such an employment contract, the employment
contract shall govern and take priority.
12.    Power of Attorney. The Company (including its successors and assigns) is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Holder for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Holder, may in the name and stead of the Holder, make
and execute all conveyances, assignments and transfers of the RSUs, Dividend
Equivalents, other property issued in respect of such


6



--------------------------------------------------------------------------------




RSUs, Shares and any property provided for herein, and the Holder hereby
ratifies and confirms that which the Company, as said attorney-in-fact, shall do
by virtue hereof. Nevertheless, the Holder shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgment of the Company, be advisable for this purpose.
13.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.
14.    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
15.    Mode of Communications. The Holder agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this grant of RSUs, including, without
limitation, prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications. The Holder further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.
16.    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.
17.    Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
18.    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the law that
might be applied under principles of conflict of laws. Each party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of New York located in the borough of Manhattan in New York City in
respect of the interpretation and enforcement of the provisions of this
Agreement. Each party hereby waives and agrees not to assert, as a defense in
any action, suit or proceeding for the interpretation and enforcement hereof,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such action, suit or proceeding and agrees that
the mailing of process or other papers in connection with any such action, suit,
or proceeding in the


7



--------------------------------------------------------------------------------




manner provided in Section 6 hereof or in such other manner as may be permitted
by law shall be valid and sufficient service thereof.
20.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or any Affiliate by which the Holder is employed,
and require such successor to expressly assume and agree in writing to perform,
this Agreement.
(b)    The Holder agrees that the Award of the RSUs hereunder is special
incentive compensation and that it, any Dividend Equivalents or any other
property issued in respect of such RSUs will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any life
insurance, disability or other benefit plan of the Company, unless specifically
provided in the applicable plan.
(c)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
21.    Section 409A and Section 457A. To the extent the Committee determines
that any payment under this Agreement is subject to Section 409A or Section 457A
of the Code, the provisions of Section 13.10 of the Plan (including, without
limitation, the six-month delay relating to “specified employees”) shall apply.


8

